                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:09-CR-00187-RJC
    USA                                         )
                                                )
      v.                                        )                 ORDER
                                                )
    THOMAS LEE GLENN (2)                        )
                                                )



           THIS MATTER is before the Court upon motion of the defendant pro se for

jail credit. (Doc. No. 62).

           The defendant seeks credit for time in custody after his arrest by federal

authorities on November 13, 2009, through his sentencing date of February 1, 2011.

(Id.). It is the responsibility of the Attorney General, through the Bureau of

Prisons, to compute jail credit. United States v. Stroud, 584 F. App’x 159, 160 (4th

Cir. 2014) (citing United States v. Wilson, 503 U.S. 329, 334-35 (1992)). If a

defendant is not given the sentencing credit he thinks he deserves, his recourse is

first to seek an administrative remedy, 28 C.F.R. § 542.10, and after that to file a

petition under 28 U.S.C. § 2241 in the district of confinement.1 Id.

           IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion to

receive jail credit (Doc. No. 62) is DENIED.




1
 The defendant is serving his sentence at FCI-Loretto in the Western District of Pennsylvania.
(Doc. No. 62-1).
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

                                       Signed: February 26, 2020




                                          2
